[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                DEC 03, 2007
                               No. 07-11891                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 90-00054-CR-T-17

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

JOE MACK FLOWERS,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (December 3, 2007)

Before TJOFLAT, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:

     Appellant Joe Mack Flowers appeals the district court’s denial of his pro se
motion to reduce his sentence pursuant to 18 U.S.C. 3582(c)(2), which Flowers

had based on Amendment 505 to the United States Sentencing Guidelines

(“U.S.S.G.”). On appeal, Flowers argues that the district court abused its

discretion by denying his motion to reduce his sentence because Amendment 505

permitted a reduction. Flowers argues that, after the promulgation of Amendment

505, his base offense level would have been 38 instead of 43, and he would not

have received a mandatory sentence of life imprisonment.1

       We review the denial of a motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(2) for an abuse of discretion. See United States v. Vautier,

144 F.3d 756, 762 (11th Cir. 1998) (“A § 3582(c)(2) motion is discretionary and

the district court did not abuse its discretion in denying [the defendant’s]

motion.”).

       A district court may modify a term of imprisonment “in the case of a

defendant who has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission. 18 U.S.C. § 3582(c)(2). “[O]nly amendments [to the sentencing

guidelines], clarifying or not, listed under subsection (c) of [U.S.S.G.] § 1B1.10,

and that have the effect of lowering the sentencing range upon which a sentence


       1
        A review of the PSI and Judgment shows that Flowers’s base offense level was actually
32, which was also his total offense level.

                                              2
was based, may be considered for reduction of a sentence under § 3582(c)(2).”

United States v. Armstrong, 347 F.3d 905, 909 (11th Cir. 2003) (emphasis in

original).

       It is not disputed that, because Flowers had two prior felony drug

convictions when he was sentenced, the district court was bound by statute to

impose a mandatory sentence of life imprisonment. See 21 U.S.C.

841(b)(1)(A)(iii). Amendment 505 to the Sentencing Guidelines changed the

offense levels in U.S.S.G. § 2D1.1(c), the Drug Quantity Table, and U.S.S.G.

§ 1B1.10 indicates that the change is retroactively applicable. See U.S.S.G.

§ 1B1.10(c), and U.S.S.G. App. C, amend. 505. Because the district court

sentenced Flowers to a statutory mandatory sentence of life imprisonment pursuant

to 21 U.S.C. § 841(b), the reduction of certain offense levels in relation to

corresponding drug quantities located in the Sentencing Guidelines Drug Quantity

Table, U.S.S.G. § 2D1.1(c), had no effect on Flowers’s sentencing range, and

therefore he was not even entitled to be considered for a reduction in his sentence

based on 18 U.S.C. 3582(c)(2). See Armstrong, 347 F.3d at 909 (for a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2), the relevant amendment to the

sentencing guidelines, pursuant to which the reduction is sought, must have the

effect of reducing the guidelines range under which the defendant was sentenced).



                                           3
Accordingly, we conclude from the record that the district court did not abuse its

discretion by denying Flowers’s motion to reduce his sentence.

      AFFIRMED.




                                          4